
	

115 SRES 290 ATS: Designating October 5, 2017, as “Energy Efficiency Day” in celebration of the economic and environmental benefits that have been driven by private sector innovation and Federal energy efficiency policies put in place over the past 4 decades.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 290
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mrs. Shaheen (for herself, Mr. Portman, Mr. Bennet, Mr. Coons, Mr. Hatch, Mr. Whitehouse, Mr. Heinrich, Ms. Hassan, Ms. Murkowski, Ms. Cantwell, Mr. Franken, Mr. Reed, Ms. Hirono, Mr. Markey, Mr. Warner, Ms. Stabenow, Mr. Manchin, Mr. Brown, Ms. Collins, Mr. Gardner, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating October 5, 2017, as Energy Efficiency Day in celebration of the economic and environmental benefits that have been driven by private sector
			 innovation and Federal energy
			 efficiency policies put in place over the past 4 decades.
	
	
 Whereas October has been designated as National Energy Awareness Month; Whereas improvements in energy efficiency technologies and practices along with policies of the United States enacted since the 1970s have resulted in energy savings of more than 60,000,000,000,000,000 British thermal units and energy cost avoidance of more than $800,000,000,000 annually;
 Whereas energy efficiency has enjoyed bipartisan support in Congress and in administrations of both parties for more than 40 years;
 Whereas bipartisan legislation enacted since the 1970s to advance Federal energy efficiency policies includes—
 (1)the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.);
 (2)the National Appliance Energy Conservation Act of 1987 (Public Law 100–12; 101 Stat. 103); (3)the Energy Policy Act of 1992 (42 U.S.C. 13201 et seq.);
 (4)the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.);
 (5)the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.); and
 (6)the Energy Efficiency Improvement Act of 2015 (Public Law 114–11; 129 Stat. 182); Whereas energy efficiency has long been supported by a diverse coalition of businesses (including manufacturers, utilities, energy service companies, and technology firms), public-interest organizations, environmental and conservation groups, and State and local governments;
 Whereas, since 1980, the United States has more than doubled its energy productivity, realizing twice the economic output per unit of energy consumed;
 Whereas more than 2,200,000 individuals in the United States are currently employed across the energy efficiency sector, as the United States has doubled its energy productivity and business and industry have become more innovative and competitive in global markets;
 Whereas the Office of Energy Efficiency and Renewable Energy of the Department of Energy is the principal Federal agency responsible for renewable energy technologies and energy efficiency efforts;
 Whereas cutting energy waste saves the consumers of the United States billions of dollars on utility bills annually; and
 Whereas energy efficiency policies, financing innovations, and public-private partnerships have contributed to a reduction in energy intensity in Federal facilities and vehicle fleets by over 47 percent since the mid-1970s, which results in direct savings to United States taxpayers: Now, therefore, be it
		
	
 That the Senate— (1)designates October 5, 2017, as Energy Efficiency Day; and
 (2)calls on the people of the United States to observe Energy Efficiency Day with appropriate programs, ceremonies, and activities.
			
